Citation Nr: 1646027	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a vision disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a disability manifested by difficulty walking.

6.  Entitlement to service connection for a left great toe disability.

7.  Entitlement to special monthly pension.

8.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  

9.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Appellant served in the Army National Guard of New Mexico (National Guard) from May 1980 to November 1989.  The Appellant then served in the Army Reserve (Reserve) from November 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As noted above, the Appellant had two periods of service: a period from May 1980 to November 1989 with the National Guard, and a period from November 1989 to May 1993 with the Reserve.   While the Appellant's records from the National Guard have been obtained, the Appellant's Reserve records have not, nor have adequate efforts been undertaken to obtain them.  This omission is particularly significant because a July 2010 statement from a friend of the Appellant suggests that the Appellant was deployed to the Persian Gulf at some point during his Reserve service.  

More specifically, the Board observes that in May 2010, the RO made a request through the Personnel Information Exchange System (PIES) for the Appellant's records from May 1980 to November 1989.  The record contains a screen shot dated June 2010 showing that the RO made a PIES request for records from November 1989 to May 1993 and received an error message indicating that the request had been previously submitted.  In July 2010, the RO sent a letter to the Army Human Resources Command requesting the Appellant's Reserve records.  In August 2010, the National Personnel Records Center declined to respond to the RO's request, and it instead directed the RO to initiate a records request through PIES.  The RO took no further efforts to obtain the Appellant's Reserve records, and contrary to the June 2010 error message, the Appellant's records from November 1989 to May 1993 do not appear to have been successfully requested or obtained.  

Thus, on remand, the RO must undertake additional efforts to ensure that the Appellant's Reserve records from November 1989 to May 1993 are obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all appropriate efforts to obtain the Appellant's service treatment and personnel records for the period from November 1989 to May 1993.  If it is found that such records are unavailable, issue a formal finding documenting the efforts undertaken to obtain such records and inform the Appellant of such efforts.

2.  Take all appropriate efforts to confirm the Appellant's dates of active duty, active duty for training, and inactive duty for training for the period from November 1989 to May 1993, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Appellant's pay records or retirement points.

3.  Then, after undertaking any necessary additional development following completion of the first two directives, readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



